Citation Nr: 1017471	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  04-30 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia



THE ISSUE

Entitlement to service connection for basal cell carcinoma on 
the right side of the face, including residuals thereof.



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1982 to 
December 2002.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Huntington, West Virginia.  The 
Board previously remanded this issue for additional 
development in May 2006 and in March 2008.  Prior decisions 
disposed of all other issues that were appealed by the 
Veteran.  This case has now been returned to the Board for 
appellate disposition.


FINDING OF FACT

The competent evidence does not show that it is at least as 
likely as not that the Veteran currently has basal cell 
carcinoma on the right side of his face, or any residuals 
thereof, that were incurred in, or caused or aggravated by, 
his military service, nor was such pathology clinically 
established within 1 year of separation.


CONCLUSION OF LAW

The Veteran does not have basal cell carcinoma on the right 
side of his face, or any residuals thereof, that is due to a 
disease or injury that was incurred in or aggravated during 
his military service or that may presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 
3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  The third sentence of 38 
C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications pending 
on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.   

Here, the above cited notice requirements were satisfied.  In 
March 2003, prior to the initial adjudication of the 
Veteran's claim, he was sent a letter that explained what the 
evidence needed to show in order to establish entitlement to 
service connection for a claimed disability.  The letter also 
explained the respective duties of VA and the claimant with 
regard to gathering evidence in support of his claim.  He was 
provided additional information concerning these topics in a 
letter dated in June 2006; the June 2006 letter and an 
additional letter that was dated in April 2008 explained the 
manner whereby VA assigns disability ratings and effective 
dates.  The Veteran's claim was subsequently readjudicated in 
a March 2010 Supplemental Statement of the Case (SSOC).  
Thus, any pre-decisional notice errors were cured.  Notice 
errors concerning the manner whereby VA assigns disability 
ratings and effective dates would in any event be harmless in 
this case; service connection for the disability that is the 
subject of this appeal is denied herein, hence no disability 
rating or effective date will be assigned for that 
disability. 

In addition to its duty to provide various notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence that is necessary to 
substantiate their claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record evidence 
including the Veteran's DD-214, service medical records, VA 
treatment records, some private treatment records from the 
Lewis Gale Medical Center (LGMC), and written statements that 
were submitted by the Veteran.  The Veteran was provided 2 VA 
examinations in connection with this claim.  

The Board therefore concludes that VA met its duties pursuant 
to the VCAA in this case.

II.  Compliance with Prior Remands

This matter was previously remanded by the Board in May 2006 
and in March 2008.  The May 2006 remand directed the RO/AMC 
to attempt to obtain additional medical records from LGMC 
because that facility's response to VA's prior request 
encompassed only hospital records from 1997 while the Veteran 
contended that he received skin cancer treatment at one of 
the facility's outpatient clinics in 2003.  In March 2008, 
this claim was again remanded because VA's post-remand 
request for the Veteran's treatment records from LGMC was 
written in such a way as to encompass only hospital treatment 
records.  The March 2008 remand instructed that the Veteran 
be contacted to ensure that any records pertaining to his 
alleged cancer treatment were obtained.  The Veteran has a 
right to substantial compliance with the instructions set 
forth in the Board's prior remands.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  See also Dyment v. West 13 Vet. 
App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 
147 (2002) (remand not required under Stegall where Board's 
remand instructions were substantially complied with). 

In April 2008, the RO/AMC sent the Veteran a letter 
requesting that he provide a current authorization to enable 
it to obtain the records pertaining to any treatment for 
cancer in 2003.  While the Veteran previously provided an 
authorization, it was years old and thus no longer current.  
The Veteran did not respond to VA's request for an updated 
authorization.  Thus, additional treatment records could not 
be obtained from LGMC.  Given this circumstance, the Board 
finds that VA substantially complied with the instructions 
that were set forth in its prior remands.  The Board notes 
that "[t]he duty to assist is not always a one way street. 
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

III.  Service Connection

The Veteran contends that he has a basal cell carcinoma, or 
residuals thereof, on the right side of his face, and that 
this carcinoma developed during his military service or 
within the presumptive period thereafter.  Specifically, he 
contends that the carcinoma was diagnosed in February 2003, 2 
months after his retirement from active military service, and 
that it was removed a month thereafter.

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in, or caused or 
aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection for some chronic diseases, 
including malignant tumors, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge if all of the evidence 
establishes that the disease was incurred in, or aggravated 
by, service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Veteran's service treatment records do not reflect any 
diagnosis of basal cell carcinoma or any precursor thereto.  
The Veteran's retirement examination dated in July 2007 does 
not indicate the presence of basal cell carcinoma or any 
other abnormalities of the skin; rather the Veteran's skin 
was noted to be normal.  While the Veteran indicated on a 
"Report of Medical Assessment" of the same date that he was 
concerned about "skin problems", as noted above no skin 
problems were noted upon the report of examination that was 
completed at that time.  

The Veteran was examined by VA in May 2003.  At that time, he 
told the examiner that he had a basal cell carcinoma removed 
from the right side of his face in February 2003.  He 
reported that the carcinoma was entirely removed.  He was 
advised to use sunscreen.  The examiner diagnosed basal cell 
carcinoma of the skin by subjective history with a faint 
scar.  She did not indicate that the Veteran had cancer of 
any kind at the time that the examination was performed.  

The Veteran was reexamined by VA in May 2004.  At that time, 
he told the examiner that prior to his discharge from active 
service he was treated for a mole on the right side of his 
face that changed in appearance but was told that there was 
insufficient time to remove it prior to his retirement.  He 
reported that the mole was removed in February 2003 and that 
he was told it was a basal cell carcinoma and that "they had 
gotten it all."  He reported that he followed up with a 
dermatologist every 6 months as a result.  He had a small 
scar just below his hairline and in front of his right ear 
that was half a centimeter in width and 5 centimeters long 
and darker in color than the surrounding skin.  The Veteran 
reported that it occasionally itched.  The examiner diagnosed 
a removal of basal cell carcinoma of right side or face just 
below the hairline without residuals.

The Veteran's VA treatment records reflect that he reported a 
history of having a basal cell carcinoma removed in 2003.  
However, there are no records indicating that the Veteran had 
any diagnosis of skin cancer, other than per his reported 
history, or underwent any treatment for skin cancer, by VA or 
any other source, at any time, other than by history.  

Records obtained from LGMC pertain solely to treatment for 
back pain.  They do not show any treatment for basal cell 
carcinoma.  The claims file does not contain any treatment 
records from any source documenting a current basal cell 
carcinoma or the removal of a basal cell carcinoma, other 
than per the Veteran's report.  While the two VA examiners 
indicated in their examination reports that the Veteran had a 
basal cell carcinoma removed, this was based on his 
subjective report.  There is no actual medical documentation 
that the Veteran ever had a cancerous lesion.  In this 
regard, the Board notes that "[e]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence" and that "a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' simply because the transcriber 
happens to be a medical professional." Le Shore v. Brown, 8 
Vet. App. 406, 409 (1995). 

Moreover, the Veteran lacks the requisite expertise to 
diagnose basal cell carcinoma.  While a lay person may report 
observable symptoms of a disability, diagnosis of a basal 
cell carcinoma requires expert medical knowledge.  See, e.g. 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also, 
e.g., Espiritu v. Derwinski,  2 Vet. App. 492, 494-495 
(1992).  For this reason, there is likewise no competent 
evidence that the small scar near the Veteran's hairline is a 
residual of basal cell carcinoma.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.






ORDER

Service connection for basal carcinoma on the right side of 
the face, including residuals thereof, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


